Name: Council Regulation (EU) 2017/135 of 23 January 2017 amending Regulation (EU) 2016/1903 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea
 Type: Regulation
 Subject Matter: international law;  fisheries;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 27.1.2017 EN Official Journal of the European Union L 22/1 COUNCIL REGULATION (EU) 2017/135 of 23 January 2017 amending Regulation (EU) 2016/1903 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2016/1903 (1) establishes the fishing opportunities for cod in ICES subdivisions 22 to 24 (the Western Baltic cod stock) during the periods 1 January to 31 January and 1 April to 31 December 2017. (2) In December 2016 the Scientific, Technical and Economic Committee for Fisheries (STECF) published its scientific assessment relating to the impact of the closure of the fisheries on the Western Baltic cod stock during the period 1 February to 31 March 2017. That assessment confirms that the closure will be beneficial to that stock. (3) The closure provided for by Regulation (EU) 2016/1903 also applies to cod-fishing by vessels of less than 15 metres in length overall in areas where the water depth is less than 20 metres. However, the STECF assessment states that limiting cod-fishing by such vessels in such areas will not contribute significantly to the recovery of the stock concerned. (4) Furthermore, completely withholding fishing opportunities in the Western Baltic could have an undesirable effect on other Baltic cod stocks, in particular the Eastern stock, due to the possible displacement of fishing activities. (5) In addition, allowing vessels of less than 15 metres in length overall to fish in areas where the water depth is less than 20 metres will make it possible for a limited number of fishermen to continue their fishing operations and to target species other than cod. (6) It is therefore proportionate to grant vessels of less than 15 metres in length overall the right to fish in areas where the water depth is less than 20 metres. (7) It is not appropriate for such fishing opportunities to be available to pair trawling vessels, irrespective of their length, because of the high fishing capacity of such vessels. (8) In order to ensure the effective control and monitoring of the fishing area where the water depth is less than 20 metres, it is necessary to ensure that all vessels concerned are equipped with a vessel-monitoring system in accordance with Article 9(2) of Council Regulation (EC) No 1224/2009 (2). Therefore, Article 9(5) of that Regulation, which allows Member States to exempt fishing vessels of less than 15 metres in length overall from the requirement to be fitted with a vessel monitoring system, should not apply in the Western Baltic cod stock fisheries. (9) In order to ensure the sustainable exploitation of the Western Baltic cod stock in accordance with Regulation (EU) 2016/1139 of the European Parliament and of the Council (3), the year-to-year flexibility established by Article 15(9) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) for the purposes of the landing obligation should not apply in respect of that stock. (10) Regulation (EU) 2016/1903 should therefore be amended accordingly. (11) The prohibition on fishing for cod in ICES subdivisions 22 to 24 established by Regulation (EU) 2016/1903 will take effect on 1 February 2017. In order to be fully effective, this Regulation should therefore apply from the same date and enter into force on the date following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EU) 2016/1903, the entry for cod in ICES subdivisions 22 to 24 is replaced by the following: Species: Cod Gadus morhua Zone: Subdivisions 22-24 (COD/3BC+24) Denmark 2 444 Germany 1 194 Estonia 54 Finland 48 Latvia 202 Lithuania 131 Poland 654 Sweden 870 Union 5 597 TAC 5 597 (5) Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 15(9) of Regulation (EU) No 1380/2013 shall not apply Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2017. For the Council The President R. GALDES (1) Council Regulation (EU) 2016/1903 of 28 October 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2016/72 (OJ L 295, 29.10.2016, p. 1). (2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (3) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (5) This quota may be fished from 1 January to 31 January and from 1 April to 31 December 2017. However, fishing vessels of less than 15 metres in length overall (except pair trawling vessels) which are equipped with a vessel-monitoring system in accordance with Article 9(2) of Regulation (EC) No 1224/2009 shall also be allowed to fish this quota from 1 February to 31 March 2017 in areas where the water depth is less than 20 metres. Article 9(5) of Regulation (EC) No 1224/2009 shall not apply..